DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 03/05/2021 are accepted by the Examiner.
Specification
The disclosure filed on 03/05/2021 is accepted by the Examiner.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-21 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, obtaining a mediator training data set comprising a plurality of unlabeled training examples, processing a particular training example in the mediator training data set using the first neural network to generate a first output for the first machine learning task, processing the particular training example in the mediator training data set using each of one or more second neural networks, each second neural network is configured to process the particular training example to generate a second output for a respective second machine learning task that is different from the first machine learning task, determining, for each second machine learning task and from the second output of the corresponding second neural network, a consistency target output for the first machine learning task that would be consistent with a relationship between outputs for the first machine learning task and outputs for the second machine learning task, determining an error between the first output and the consistency target output corresponding to the second machine learning task, and generating a parameter update for the first neural network from the determined errors, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li (US 11334766 B2) discloses noise-resistant object detection with noisy annotations.
Tarvainen, “Mean teachers are better role models: Weight-averaged consistency targets improve semi-supervised deep learning results” ArXiv April 16 2018
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636